Citation Nr: 9910159	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  94-23 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for a right ankle 
disability, currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased evaluation for a left ankle 
disability, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran served on active duty from June 1979 to May 1993.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which granted service connection for 
bilateral defective hearing, a right ankle disability, and a 
left ankle disability.  Noncompensable evaluations were 
assigned for the hearing disability and the right and left 
ankle disabilities, effective from May 1993.  In January 
1995, the RO granted a 10 percent evaluation for the left 
ankle disability, effective from May 1993.  In August 1997, 
the Board denied the claim for a compensable evaluation for 
bilateral defective hearing, and remanded the remaining 
issues to the RO for additional development.  While the case 
was in remand status, the RO increased the veteran's 
evaluation for a right ankle disability to 20 percent 
disabling, effective from May 1993.  The case has been 
returned to the Board and is ready for further review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's right ankle disability is manifested by 
complaints of pain and the right ankle giving out 2 to 3 
times a month.  The right ankle dorsiflexion is to 5 degrees 
and plantar flexion is to 20 degrees.  There is tenderness on 
inversion of the right ankle, and some laxity on the talar 
tilt on the right ankle.  

3.  The veteran has flare-ups of the right ankle disability 
two to three times a month, resulting in pain, and weakness.  

4.  The veteran's left ankle disability is manifested by 
complaints of pain.  There is no erythema, crepitus, 
swelling, laxity or atrophy.  The left ankle dorsiflexed to 5 
degrees and plantar flexed to 25 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for a right 
ankle disability to 30 percent have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§  4.2, 4.3, 4.6, 4.7, 
4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 
(1998), DeLuca v. Brown, 8 Vet.App. 202 (1995).

2.  The schedular criteria for an increased evaluation for a 
left ankle disability have not been met. 38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ §§  4.2, 4.3, 4.6, 4.7, 4.10, 
4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271.   
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are well grounded within the meaning of 38 U.S.C.A. 
§ 5107 (West 1991).  That is, the Board finds that he has 
presented claims that are plausible and capable of 
substantiation.  The Board is also satisfied that all 
relevant evidence regarding the claims has been obtained, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a) since all relevant 
development has been conducted.  

In accordance with 38 C.F.R. § § 4.1, 4.2 (1998) and 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the service-
connected disability at issue here.  Disability ratings are 
determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule), found in 
38 C.F.R. Part 4 (1998).  The Board attempts to determine the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.10 (1998).  Separate diagnostic 
codes identify the various disabilities.  If there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).

The Board has reviewed the entire record, and has found 
nothing in the historical record which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes.  Moreover, the Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of the remote clinical histories 
and findings pertaining to the disability for which 
entitlement to an increased evaluation is currently 
considered on appeal.  

The rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  Fenderson v. West, No. 96-947 
(U.S. Vet. App. Jan. 20, 1999).  Since all of the ratings in 
this claim have been effective since the initial award of 
service the findings in Fenderson, supra, are not for 
consideration.  

The veteran was granted service connection for a right ankle 
disability and for a left ankle disability in April 1993, and 
noncompensable evaluations were assigned to both 
disabilities.  This was based on service medical records 
which showed treatment for bilateral ankle problems in 
service and on an April 1993 VA examination report which 
showed right ankle dorsiflexion to20 degrees and plantar 
flexion to 28 degrees, and left ankle dorsiflexion from 25 to 
30 degrees and plantar flexion to 30 degrees.  

Private medical records show that in December 1994, X-rays of 
the left ankle showed mild arthritic changes with spurring.  
In January 1995, the RO increased the veteran's evaluation 
for his left ankle disability to 10 percent.  In September 
1995, the veteran was examined by a private physician, when 
the veteran complained of ankle swelling and pain.  
Examination showed tenderness over the peroneal and posterior 
tib tendon with 4- strength with inversion/eversion stress 
testing.  X-rays showed mild arthrosis of the ankle joint.  
The diagnosis was, mild degenerative joint disease of the 
ankles.  

On VA examination in November 1995, it was noted that the 
veteran had 25 degrees dorsiflexion and 30 degrees plantar 
extension on both ankles.  The examiner opined that there was 
no functional impediment as far as the ankles were concerned.  

The veteran was examined by VA in November 1997.  The 
examiner noted that the claims file had been reviewed.  
Concerning the right ankle, the veteran complained that his 
right ankle gave out 2 to 3 times a month, and reported that 
when this happened, he has to stay off of it for two to three 
hours and then limps for about two or three days.  He stated 
that he used an ace bandage when necessary, and that 
aggravating factors were constant use and prolonged standing.  
The veteran reported that he used ice, elevation and Motrin 
during flare-ups.  He stated that he wore 10-inch boots at 
work as a correctional officer so that there was no chance 
that the ankle would give out at work.  As to the left ankle, 
the veteran reported that it gave him less trouble than the 
right ankle, and that the left ankle gave out about once or 
twice a year.  He reported having trouble moving it after 
sitting for a prolonged period and that it pops every now and 
then.  The examiner noted that there was no altered gait.  
The right ankle dorsiflexed to 5 degrees and plantar flexed 
to 20 degrees.  The left ankle dorsiflexed to 5 degrees and 
plantar flexed to 25 degrees.  The veteran could walk on his 
heels and toes without difficulty and complained of right 
ankle pain upon walking when asked about it.  It was noted 
that the veteran was able to walk with his ankle inverted 
only a few steps due to pain in this right ankle and fear 
that it would give out.  The examiner reported that there was 
no erythema, crepitus, swelling or atrophy concerning either 
ankle.  Some tenderness was noted on inversion of the right 
ankle.  There was no laxity on the anterior drawer of either 
ankle and some laxity on the talar tilt on the right ankle.  

The examiner reported that as to objective evidence of pain, 
the veteran had some grimacing on inversion of the right 
ankle.  It was noted that with regard to functional loss due 
to pain, this was related to flare-ups that occurred two to 
three times per month.  The examiner opined that pain during 
flare-ups could limit functional ability and that this was in 
regards to the right ankle.  It was opined that the left 
ankle did not cause any significant limitation of functional 
mobility, based on minimal abnormalities during examination 
and the veteran's report that there were rare occurrences of 
instability of the left ankle.  The examiner noted that there 
was no excessive weakened movement, excessive fatigue or 
incoordination.  

Normal ankle dorsiflexion is 20 degrees and normal plantar 
flexion is 45 degrees. 38 C.F.R. § 4.71 (Plate II) (1998).  
Limited motion of the ankle warrants a 20 percent rating when 
marked, and a 10 percent rating when moderate. 38 C.F.R. § 
4.71a, Diagnostic Code 5271 (1998).  

The veteran's right and left ankle disabilities are rated 
under Diagnostic Code 5271.  However, there are several 
potentially applicable codes which the Board may consider.  

Diagnostic Code 5270 provides that ankylosis of the ankle in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees or with abduction, adduction, 
inversion or eversion deformity warrants a 40 percent rating. 
When the ankle is ankylosed in plantar flexion, between 30 
degrees and 40 degrees, or in dorsiflexion between 0 and 10 
degrees, a 30 percent rating is warranted. Ankylosis in 
plantar flexion, less than 30 degrees, warrants a 20 percent 
rating. 38 C.F.R. § 4.71a, Diagnostic Code 5270 (1998).).

Nonunion of the tibia and fibula with loose motion, requiring 
brace warrants a 40 percent rating.  When there is malunion 
with marked knee or ankle disability a 30 percent rating is 
appropriate. A 20 percent rating is provided for malunion 
with moderate knee or ankle disability, and a 10 percent 
rating is warranted with slight knee or ankle disability. 38 
C.F.R. Part 4, Diagnostic Code 5262 (1998).

Under DC 5284, a 10 percent rating is warranted for moderate 
foot injuries.  A 20 percent rating is warranted when the 
evidence indicates the claimant suffers from a foot injury 
which is moderately severe.  A 30 percent rating is warranted 
when the evidence indicates the claimant suffers from a foot 
injury which is severe in degree.  In addition, the actual 
loss of use of the foot warrants a 40 percent disability. See 
38 C.F.R. § 4.71a, Diagnostic Codes 5284 (1998).

It must be noted that the terms such as "moderate", 
"severe" and "marked" are not defined in VA regulations.  
Rather than applying an inflexible formula, it is incumbent 
upon the Board to arrive at an equitable and just decision 
after having evaluated the evidence.  38 C.F.R. § 4.6 (1998).  
All evidence must be evaluated in arriving at a decision 
regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6 (1998).

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. § 
4.59, painful motion is an important factor of disability 
from arthritis [and] actually painful joints are entitled to 
at least the minimum compensable rating for the joint.  

On the right ankle disability, the appellant has the highest 
schedular rating for an ankle disability under Diagnostic 
Code 5271, 20 percent.  This rating reflects marked 
limitation of motion.  The Board has determined that the 
veteran has marked limitation of motion of the right ankle as 
evidenced by the motion findings noted on the most recent VA 
examination report, particularly the finding of only 5 
degrees of dorsiflexion.  The Board is cognizant of the 
decision of The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999)(hereinafter, "the Court") in DeLuca 
V Brown, 8 Vet.App. 202 (1995) in regard to the evaluation of 
disabilities which involve functional loss due to pain 
associated with limitation of motion of a major joint.  

Upon review of the record, the Board is of the opinion that 
the veteran's right ankle disability so severely affects the 
function of the right foot, that the Board finds it is 
analogous to severe injury of the foot under Diagnostic Code 
5284.  In the Board's opinion, and in the spirit of DeLuca v. 
Brown, 8 Vet.App. 202 (1995), the marked loss of motion of 
the right ankle in conjunction with consistent complaints of 
pain, as well as confirmed findings of objective evidence of 
pain, and frequent flare-ups resulting in functional loss 
which limit the veteran's mobility 2 to 3 times a month, 
support a finding that his right ankle disability more nearly 
approximates the criteria for an increased evaluation under 
Diagnostic Code 5284, reflecting severe impairment. 

This is the maximum available under Code 5284.  The evidence 
does not present such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards so that an extraschedular 
evaluation should be assigned.  In this regard, the veteran's 
left ankle disability has not interfered with his employment 
as a correctional officer and he has not had frequent 
hospitalizations for his disability.  Thus, the Board does 
not find that the veteran has presented evidence of an 
exceptional or unusual disability picture that is not 
contemplated by the regular schedular standards.  

As to the left ankle disability, the Board finds that an 
increased rating is not warranted.  The record shows 
limitation of motion that is no more than moderate.  The 
veteran can dorsiflex to 5 degrees and plantar flexion is to 
25 degrees.  Thus under Diagnostic Code 5271, an increased 
rating to 20 percent rating is not warranted since there is 
no showing of marked limitation of motion.  A 20 percent 
under any other potentially analogous Code is not supported 
by the record.   The left ankle is reported to give out once 
or twice a year and it has been opined that it does not 
present a significant functional impairment.  A rating in 
excess of 10 percent is also not warranted since there is no 
showing of moderate knee or ankle disability  (DC 5262), 
ankylosis (DC 5270), or moderately severe injury (DC 5284).  
In light of the above, the Board finds that the clinical 
findings and the appellant's symptomatology are adequately 
compensated by the 10 percent rating currently in effect.  


ORDER

An increased rating for a right ankle disability to 30 
percent is granted, subject to the laws and regulations 
governing the payments of monetary benefits.  

An increased rating for a left ankle disability is denied.  




		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

